Atkinson, J.
This case involves the same homicide as the case *314of McCormick v. State, 176 Ga. 21 (166 S. E. 762), in which Gene West, Charley West, and T. Y. McCormick were jointly indicted for the murder of Henry Hobbs by shooting him with a gun. On a separate trial Charley West was convicted and recommended to mercy. He made a motion for a new trial, solely on the usual general grounds, which having been overruled, he excepted. On careful consideration, the evidence was sufficient to support the verdict, and the discretion of the trial judge in refusing a new trial will not be disturbed. Judgment affirmed.

All the Justices concur.